i          i      i                                                                 i      i      i




                                 MEMORANDUM OPINION

                                         No. 04-09-00405-CR

                                      Robert Paul MCDANIEL,
                                              Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                      From the 379th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2003-CR-6850
                               Honorable Ron Rangel, Judge Presiding

Opinion by:       Sandee Bryan Marion, Justice

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: March 3, 2010

AFFIRMED

           Appellant pled true to violating the conditions of his deferred adjudication community

supervision. His guilt was adjudicated, and he was sentenced to five years’ confinement, less credit

for time served, and a fine of $1,200. Appellant’s court-appointed attorney filed a brief containing

a professional evaluation of the record in accordance with Anders v. California, 386 U.S. 738 (1967).

Counsel concludes the appeal has no merit. Counsel provided appellant with a copy of the brief and
                                                                                    04-09-00405-CR




informed him of his right to review the record and file his own brief. See Nichols v. State, 954
S.W.2d 83, 85-86 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.

1 (Tex. App.—San Antonio 1996, no pet.). Appellant did not file a pro se brief.

       After reviewing the record and counsel’s brief, we agree the appeal is frivolous and without

merit. The judgment of the trial court is affirmed. Appellate counsel’s motion to withdraw is

granted. Nichols, 954 S.W.2d at 86; Bruns, 924 S.W.2d at 177 n.1.



                                                     Sandee Bryan Marion, Justice

DO NOT PUBLISH




                                               -2-